1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellant,

 9 v.                                                                                  NO. 31,107

10 MICHAEL HAGAN,

11          Defendant-Appellee.

12 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
13 William G. Shoobridge, District Judge

14 Gary K. King, Attorney General
15 Margaret McLean, Assistant Attorney General
16 Santa Fe, NM

17 for Appellant

18 J. Robert Beauvais, P.A.
19 J. Robert Beauvais
20 Ruidoso, NM

21 for Appellee

22                                 MEMORANDUM OPINION

23 VANZI, Judge.
 1        The State seeks an appeal as of right from an interlocutory order disqualifying

 2 Chief Deputy District Attorney Diana Luce from prosecuting this case. We issued a

 3 notice of proposed summary disposition, in which we proposed to dismiss the appeal.

 4 The State and Defendant Michael Hagan have each filed a memorandum in support

 5 of the proposed summary dismissal. Accordingly, for the reasons stated in our notice

 6 of proposed summary disposition, we dismiss this appeal and remand for further

 7 proceedings in the district court.

 8        IT IS SO ORDERED.

 9                                        __________________________________
10                                        LINDA M. VANZI, Judge

11 WE CONCUR:



12 _________________________________
13 CYNTHIA A. FRY, Judge



14 _________________________________
15 MICHAEL E. VIGIL, Judge




                                             2